Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Arkady B. Stern, M.D.,
(CCN: 09260011100766),

Petitioner
Vv.
Centers for Medicare and Medicaid Services.
Docket No. C-10-979
Decision No. CR2246
Date: September 20, 2010

DECISION REMANDING CASE
TO CENTERS FOR MEDICARE AND MEDICAID SERVICES

I remand this case to the Centers for Medicare and Medicaid Services (CMS) consistent
with the Departmental Appeals Board’s (Board) remand of this case to me in Arkady
Stern, M.D., DAB No. 2329 (2010). On remand, CMS or the contractor must determine
whether Petitioner, Arkady Stern, M.D., is entitled to an effective date of participation in
Medicare that is earlier than May 19, 2009. If that date is inconsistent with the date
requested by Petitioner (October 2008), CMS or the contractor must afford Petitioner a
right of reconsideration. If Petitioner is dissatisfied with the reconsideration
determination, then he will have a right to request a hearing before me.

This case was originally before me as a hearing request by Petitioner challenging the
effective date of his enrollment in Medicare. Petitioner contended that he should have
been granted an effective date of enrollment in October 2008, whereas CMS argued that
the effective date of enrollment is May 19, 2009. In my first decision in this case, I
sustained CMS’s determination. The Board has now remanded the case so that I may re-
decide it or that, alternatively, CMS or its contractor may make a new determination.
A basis for the Board’s remand was its concern that CMS and its contractor had not
responded to Petitioner’s implicit contention that either of them may possess

locumentary evidence supporting his argument that he filed an application for enrollment
in October 2008. Additionally, the Board was concerned that Petitioner — who is
appearing pro se — may not have understood that he could present documentary evidence
to support the contentions that he and his supporting witness made via declaration.

The Board gave me the option of re-hearing the case or of remanding it to CMS for a new
determination that is consistent with its decision. I find that it would be more efficient

‘or CMS and the contractor to make a new determination. They control the documentary
record of Petitioner’s application, and, furthermore, the contractor has expertise in
determining whether an application is acceptable. For that reason, I have decided to
remand this case rather than simply to re-hear it.

However, I am concerned that the contractor and CMS faithfully address the concerns
stated in the Board’s decision. It will be a waste of time if this case is re-determined
based on a cursory review of the record already created. I anticipate, therefore, that CMS
or its contractor will conduct the record search that the Board’s decision clearly envisions
and that, furthermore, they will give Petitioner all of the rights he is entitled to exercise
under law to present evidence and to argue his contentions.

In its decision, the Board speculated that CMS or its contractor might possess documents
that establish that Petitioner filed an enrollment application in October 2008. I direct
these entities to search their records to determine whether documents pertaining to an
October 2008 enrollment application exist. These documents may include: (1) whatever
Petitioner filed or caused to be filed; and (2) whatever record the contractor or CMS
made of the evaluation of these documents. If such documents do not exist, then CMS or
its contractor must explain what their search consisted of. If such documents do exist,
then CMS or its contractor must determine whether these documents constitute an
acceptable application for enrollment and must decide what effective date of participation
would be justified based on that determination. CMS or its contractor must also afford
Petitioner the opportunity to provide them with whatever documentation he may possess
that corroborates his assertion that he filed an application for enrollment in October 2008.
CMS or its contractor must document its offer to Petitioner. Any determination that
CMS makes concerning Petitioner’s effective date of enrollment must reference
specifically the supporting documentation on which that determination relies and must
explain why that documentation supports the effective date that is determined.

/s/
Steven T. Kessel
Administrative Law Judge

